EXHIBIT 10.3

Cabot Corporation

2009 Long-Term Incentive Plan

Restricted Stock Unit Award Certificate

                , 2012

Cabot Corporation Headquarters

This certificate evidences the grant to you by Cabot Corporation (the
“Company”), subject to the terms provided herein and in the 2009 Long-Term
Incentive Plan (as amended from time to time, the “2009 Plan”), of the
restricted stock units set forth in the table below (such units referred to
collectively as your “Award”). The principal terms of your Award are described
below. Except as otherwise expressly provided, all terms used herein shall have
the same meaning as in the 2009 Plan.

 

Time-Based Restricted Stock Unit

     RSUs   

Performance-Based Restricted Stock Unit

     PSUs   

Date that Units Vest

     [Date ] 

General Terms of your Award.

Time-Based Restricted Stock Unit. The time-based restricted stock unit portion
of your Award (the “RSUs”) gives you the conditional right to receive, without
payment, subject to the vesting and other conditions set forth in this
Certificate and in the 2009 Plan, (i) shares of common stock, par value $1.00
per share, of the Company (the “Common Stock”) equal in number to the number of
RSUs set forth in the table above (the “Shares”), and (ii) dividend equivalents,
payable in cash, when and if dividends are declared and paid on the Company’s
outstanding shares of Common Stock, and equal in value to the dividends that
would have been paid in respect of the Shares had such Shares been issued to you
on [date]. Any dividend equivalents payable to you will be paid through the
payroll system as soon as administratively possible after the Common Stock
dividend payment date.

Performance-Based Restricted Stock Unit. The performance-based restricted stock
unit portion of your Award (the “PSUs”) gives you the conditional right to
receive, without payment, upon the Company’s achievement of the performance
metrics outlined in Appendix A attached to this Certificate and subject to the
vesting and other conditions set forth in this Certificate and in the 2009 Plan,
shares of Common Stock representing from 0% to 150% of the number of PSUs
granted, with the actual number of shares to be delivered determined in
accordance with the provisions of Appendix A, it being understood that the
Compensation Committee of the Company’s Board of Directors has discretion to
adjust the performance metrics outlined in Appendix A to account for, or to take
into account in determining whether any performance metric set forth in Appendix
A has been achieved, the occurrence of unanticipated events and circumstances
during the performance period of this Award as the Compensation Committee deems
necessary or advisable. You shall not be entitled to dividend equivalents with
respect to the PSU portion of your Award.

Vesting of Your Award. Except as otherwise provided in the Plan, and subject in
the case of PSUs to the achievement of the performance metrics outlined in
Appendix A, your Award shall vest on [date], unless it is earlier terminated or
forfeited, provided you are on such date, and will have been at all times since
the date of this Certificate, an employee of the Company or a subsidiary or
affiliate of the Company. The conditions under which your Award may be forfeited
are explained below.



--------------------------------------------------------------------------------

Circumstances that may lead to the forfeiture of your Award. If your employment
with Cabot ends for any reason before your Award vests, you will forfeit your
Award immediately (unless your employment terminates because of your death or
Disability, as defined in the 2009 Plan, or Cabot, any successor entity or any
of their respective Affiliates, terminates your employment within two years
following a Change in Control other than for Cause or you terminate your
employment for Good Reason within this same time period following a Change in
Control as more fully described below). If your employment ceases because of
your death or Disability, the following rules will apply:

 

  •  

the RSU portion of your Award will vest;

 

  •  

any portion of your PSU Award as to which at the time your employment ceases the
performance criteria have been satisfied (other than the passage of time
necessary for vesting) will vest; and

 

  •  

any portion of your PSU Award which is conditioned upon satisfaction of
performance criteria with respect to a current or future performance period that
have not been satisfied at the time your employment ceases will terminate.

If, in connection with a Change in Control, your Award is assumed by the
acquirer or surviving entity in such transaction or substituted for an
equivalent award by the acquirer or surviving entity as provided for in
Section 7(a)(y)(i) of the 2009 Plan, and Cabot, any successor entity or any of
their respective Affiliates, terminates your employment within two years
following such Change in Control, other than for Cause, or you terminate your
employment for Good Reason within this same time period following a Change in
Control, the following rules will apply:

 

  •  

the RSU portion of your Award will vest;

 

  •  

any portion of your PSU Award as to which at the time your employment ceases the
performance criteria have been satisfied (other than the passage of time
necessary for vesting) will vest; and

 

  •  

any portion of your PSU Award which is conditioned upon satisfaction of
performance criteria with respect to a current or future performance period that
have not been satisfied at the time your employment ceases will vest as if
target performance had been achieved.

For purposes of this award agreement, “Cause” means (i) your willful and
continued failure to perform substantially your reasonably assigned duties with
the Company or any successor entity or any of their respective Affiliates (other
than any such failure resulting from your physical or mental incapacity or any
such actual, alleged or anticipated failure after you issue a notice of
termination for Good Reason) after a written demand for substantial performance
is delivered to you by the Company which demand specifically identifies the
manner in which the Company believes you have not substantially performed your
duties; or (ii) your willfully engaging in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
this definition (i) no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your actions or omission was in the best interest
of the Company and (ii) your good faith errors in judgment shall not constitute
Cause or be considered in any determination of whether Cause exists.

For purposes of this award agreement, “Good Reason” means the occurrence after a
Change in Control, without your prior written consent, of any of the following
events or conditions:

(a) a change in your status, title, position or responsibilities (including
reporting responsibilities) which represents a material adverse change from your
status, title, position or responsibilities as in effect immediately prior
thereto; the assignment to you of any duties or

 

2



--------------------------------------------------------------------------------

responsibilities which are materially inconsistent with your status, title,
position or responsibilities; or your removal from or the failure to reappoint
or reelect you to any of such offices or positions, except in connection with
the termination of your employment for Disability, Cause, as a result of your
death or by you other than for Good Reason;

(b) a reduction in the rate of your annual base salary or target annual cash
bonus, or a material reduction in your total compensation;

(c) the relocation of the offices at which you are principally employed to a
location more than twenty-five (25) miles from the location of such office
immediately prior to the Change in Control, or the Company’s requiring you to be
based at a location more than twenty-five (25) miles from such office, except to
the extent you were not previously assigned to a principal location and except
for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations at the time of the Change in
Control;

(d) the failure by the Company to pay to you any portion of your then current
base salary or annual cash bonus or any other compensation, or to pay to you any
portion of an installment of deferred compensation under any deferred
compensation program of the Company in which you participated, in each case,
within fourteen (14) days of the date such compensation is due and payable in
accordance with the terms of the applicable agreement or plan or applicable law;
or

(e) any material reduction in the retirement or welfare benefits or other
material benefit or compensation plan made available to you or any materially
adverse change in the terms on which those benefits are made available.

In order for a termination for Good Reason to be effective, you must (a) provide
notice to the Company specifying in reasonable detail the condition giving rise
to the Good Reason no later than the one-hundred and eightieth (180th) day
following the occurrence of that condition; (b) provide the Company a period of
thirty (30) days to remedy the condition; and (c) terminate your employment for
Good Reason within sixty (60) days following the expiration of the Company’s
period to remedy if the Company fails to remedy the condition.

Delivery of Shares. The Company shall, as soon as practicable upon the vesting
of your Award (but in no event later than March 15 of the year following the
year such Award vests) deliver the shares with respect to such vested Award to
you (or, in the event of your death, to the person to whom the Award has passed
by will or the laws of descent and distribution). No shares will be issued
pursuant to this Award unless and until all legal requirements applicable to the
issuance or transfer of such shares have been complied with to the satisfaction
of the Administrator and you have made arrangements to pay to Cabot any
applicable withholding taxes due upon the vesting of your Award.

Dividends; Other Rights. The Award shall not be interpreted to bestow upon you
any equity interest or ownership in the Company or any Affiliate prior to the
date on which the Company delivers shares to you, except for the right to
receive dividend equivalents on the RSUs in accordance with this Certificate.
You are not entitled to vote any shares by reason of the granting of this Award.
You shall have the rights of a shareholder only as to those shares, if any, that
are actually delivered under this Award at the time such shares are delivered.

Certain Tax Matters. The general tax consequences of the Award are described in
the Supplementary Tax Summary attached to this Certificate. You are responsible,
however, for seeking advice from your own tax and financial advisors with
respect to the consequences of the Award to the extent you require or desire
such advice.

 

3



--------------------------------------------------------------------------------

You must pay to Cabot any applicable withholding taxes due upon the vesting of
your Award. You may elect to satisfy federal, state or local withholding
requirements arising in connection with the vesting of this Award by having
shares of stock withheld from the shares deliverable to you, up to the greatest
number of whole shares with an aggregate fair market value not exceeding the
minimum required withholding applicable to the amount so vesting. Any such
election shall be made in a form and manner acceptable to the Administrator.

Nontransferability. Neither this Award nor any rights with respect thereto may
be sold, assigned, transferred (other than by will or the laws of descent and
distribution), pledged or otherwise encumbered, except as the Administrator may
otherwise determine.

Effect on Employment Rights. This Award shall not confer upon you any right to
continue as an employee of the Company or any of its subsidiaries or affiliates
and shall not affect in any way the right of the Company or any subsidiary or
affiliate of the Company to terminate your employment at any time. Further, any
benefits you receive from the grant or vesting of your Award shall not be
considered a component of your salary for any purpose, including, without
limitation, any salary-related calculations for holiday, sick pay, termination
payments, overtime or similar payments.

Provisions of the 2009 Plan. The terms specified in this Certificate are
governed by the terms of the 2009 Plan, a copy of which has been provided to
you. Information about the 2009 Plan is also included in the Prospectus for the
2009 Plan, a copy of which has also been provided to you. The Compensation
Committee of Cabot’s Board of Directors has the exclusive authority to interpret
the 2009 Plan and this Award, including whether and to what extent the
performance metrics outlined in Appendix A have been achieved. Any
interpretation of the Award by the Committee and any decision made by it with
respect to the Award are final and binding on all persons. To the extent there
is a conflict between the terms of this Certificate, the 2009 Plan or any
employment agreement between you and Cabot or any of its subsidiaries, the 2009
Plan shall govern.

Amendments. No amendment of any provision of this Certificate (other than an
adjustment in the performance metrics set forth in Appendix A made in accordance
with the terms herein, which shall not be deemed an amendment of this
Certificate) shall be valid unless the same shall be in writing.

Governing Law. This Certificate shall be governed and construed by and
determined in accordance with the laws of The Commonwealth of Massachusetts,
without giving effect to any choice of law or conflict of law provision or rule
(whether of The Commonwealth of Massachusetts or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than The
Commonwealth of Massachusetts.

By signing below, you hereby accept your Award subject to the terms set forth
herein and in the 2009 Plan, and expressly consent to the transfer to and use of
your personal data by the Company or service providers of the Company or other
third parties for the specific purposes of the 2009 Plan, even if the recipients
of the data are located in countries that do not have data protection laws
equivalent to those in force in your country. In addition, you understand that
this Award is discretionary, and that eligibility for an award under the 2009
Plan is established at the time awards are made. Therefore, your receiving this
Award does not mean that you are guaranteed an award in the future.

 

Agreed and Accepted:

By  

 

  Print Name:

 

4



--------------------------------------------------------------------------------

Kindly sign, date and return this certificate to Cabot Corporation, Attention:
                , Compensation Department by hand delivery or mail, to 157
Concord Road, Billerica, MA 01821; or by fax to the HR Confidential Fax:
                .

 

5